On Application for Rehearing.
In its application for rehearing the defendant contends, among other things, that the court erred in treating the editorial in question as a statement of fact rather than as an expression of opinion based on admitted facts (the opinion of Justice Ponder), an issue that had been strongly stressed in its original argument, both orally and in brief, and that was predicated upon the holding of this court in the case of Dimitry v. Levy,161 La. 11, 108 So. 107, *Page 378 
this case neither being discussed nor distinguished in the opinion.
This contention is without merit. As our opinion will reflect, this issue was considered and disposed of and in reaching our conclusion with respect thereto we considered the Dimitry case but did not deem it necessary to discuss or distinguish it as it so clearly had no application to the case before us since it involved a libel in judicial pleadings that are governed by an entirely different principle of law.
The other points raised in the application were fully answered in our opinion.
The application for rehearing is refused.